Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 4-17 and 19 are allowed.
The following is an examiner’s statement of reasons for allowance: no prior art discloses combination structures for a drive apparatus including wherein one of the at least one first positive-locking element and the at least one second positive-locking element includes a positive-locking pin and the other of the at least one first positive-locking element or the at least one second positive-locking element defines a positive-locking opening, wherein the positive-locking pin includes a central portion, and the elastic dampening element is arranged on the central portion as amended in the claims 1 and 17; and the drive apparatus includes a cable drum and cable exit housing arranged on a side of the carrier element facing away from the drive housing wherein the cable exit housing includes a second bearing element for rotatably bearing the cable drum about the axis of rotation as amended in the claim 11. Claims 4-10, 12-16 and 19 depending upon the allowed claims 1, 11 and 17 are also allowed.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communication from the examiner should be directed to CHI Q. NGUYEN whose telephone number is (571) 272- 6847. The examiner can normally be reached on Monday-Friday from 7:30 am-4:00 pm. If attempt to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Mattei can be reached at (571) 270-3238. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either 
 /CHI Q NGUYEN/
Primary Examiner, Art Unit 3635

    PNG
    media_image1.png
    100
    143
    media_image1.png
    Greyscale